DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 21 September 2021 to the previous Office action dated 23 June 2021 is acknowledged and entered as it places the application in condition for allowance. Pursuant to amendments therein, claims 1, 4-10, and 16-18 are pending in the application.
	The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn for reasoning indicated below.

Allowable Subject Matter
Claims 1, 4-10, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: although Moen et al. (US 2013/0035396 A1; published 07 February 2013; of record) discloses antimicrobial topical compositions (paragraph [0001]) comprising 0.88 wt% didecyldimonium chloride and water (Formulation 1 Table 6) and about 0.01-10 wt% quaternary ammonium biocides (claim 1) wherein the compositions show antimicrobial benefit at 60 seconds of contacting (Examples), and Lowe et al. (US 2015/0050342 A1; published 19 February 2015; of record) discloses compositions for treating or preventing skin disorders associated with inflammation of the skin such as bacterial dermatoses .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617